Citation Nr: 1030847	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability. 
 
2.  Entitlement to service connection for tinnitus.. 
 
3.  Entitlement to service connection for lung/respiratory 
disability, including bronchitis. 
 
4.  Entitlement to an increased rating for pes planus, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 
1977.  His DD form 214 indicates that he also had 10 months and 
19 days of prior inactive duty.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating determinations of 
the VA Regional Office (RO) in Fort Harrison, Montana that denied 
service connection for bilateral hearing loss disability, 
tinnitus, chronic bronchitis, and an evaluation in excess of 30 
percent for pes planus.

The Veteran was afforded a personal hearing in June 2010 before 
the undersigned Veterans Law Judge sitting at Fort Harrison, 
Montana.  The transcript is of record.


FINDINGS OF FACT

1.  Excessive noise exposure is consistent with the Veteran's 
duties in service.

2.  The Veteran does not have hearing loss disability 
attributable to inservice noise exposure

3.  The Veteran does not have tinnitus attributable to inservice 
noise exposure.

4.  The Veteran does not have a lung/respiratory disorder, 
including bronchitis, that is attributable to service.  

5.  Pes planus is manifested by symptoms that include pain, 
swelling, recurring calluses, tenderness, non-correctible 
forefoot and mid foot in valgus, and hallux valgus with lateral 
deviation of the great toes that are no more than severe.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002 & 
Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Lung/respiratory disability, including bronchitis, was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 
1154(a), 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

4.  The criteria for a disability rating in excess of 30 percent 
for pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has had tinnitus since service for 
which service connection should be granted.  He presented 
testimony on personal hearing in June 2010 to the effect that he 
developed ringing of the ears as the result of working on the 
flightline around F4 jet fighters at full throttle on multiple 
occasions.  He also testified that he incurred lung damage during 
testing in the gas chamber due to a faulty gas mask.  He stated 
that he contracted pneumonia shortly thereafter, was sent to 
sickbay for a short time and had had breathing problems since the 
incident in service. 

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the Veteran was sent letters in September 2008, February 
2009, and August 2009 prior to the initial unfavorable decisions 
on the claims under consideration.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Notification that included information 
pertaining to a disability rating and an effective date for the 
award if service connection were granted has also been sent to 
the appellant.  In this case, however, service connection is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claim for service connection.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Private and VA clinical records have been received in 
support of the claim and have been reviewed.  The Veteran has 
been afforded VA examinations pertinent to the claims on appeal 
that are determined to be adequate for compensation and pension 
adjudication purposes.  The Veteran's statements in the record, 
as well as the whole of the evidence have been carefully 
considered.  The appellant presented testimony on personal 
hearing in June 2010.  During the hearing, the Veterans Law Judge 
advised the appellant of what was required for favorable 
determinations as to the issues on appeal.  Potential evidentiary 
defects were identified and suggestions for cure were addressed.  
The actions of the Veterans Law Judge supplement the VCAA and 
comply with 38 C.F.R. § 3.103 (2010).  

Additionally, pertinent evidence was received at the Board in 
August 2010 in support of the claims for service connection for 
tinnitus and respiratory/lung disability.  The appellant through 
his representative waived consideration of the additional 
evidence by the agency of original jurisdiction.  Therefore, the 
Board may consider this evidence in the first instance without 
returning it to the RO for a supplemental statement of the case. 
See 38 C.F.R. § 20.1304(c) (2010)

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to final decisions in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claims are ready to be considered on the merits.



Law and Regulations - Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2010).


1.  Service connection for bilateral hearing loss disability and 
tinnitus.

Factual Background

The Veteran does not assert that he was in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.  His DD form 214 is not record but service treatment 
records indicate that he had a military occupational specialty 
that encompassed crewmember/air controlman, and/or jet 
mechanic/hydraulicsman.

The Veteran's service entrance examination report reflects that 
on audiological evaluation in October 1975, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
10
0
0

0

The appellant was afforded an audiological evaluation in January 
1977 where he was shown to have pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
0
0
0
5


No complaints referable to hearing impairment or ringing of the 
ears are recorded during service.  The in-service records contain 
a private clinical report dated in July 1970 from H. W. Gerber, 
M.D., who indicated that the Veteran was involved in a bicycle 
accident that month and suffered a severe head injury with an 
open depressed right frontal fracture just above the right brow.  
It was noted that the Veteran had persistent right hemiparesis 
and dysphasia which was felt would improve with time.  It was 
reported that he had been prescribed Dilantin which would be 
tapered and discontinued.  



On examination in September 1977 for release from active duty, an 
audiogram disclosed the following pure tone thresholds in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
00
05
LEFT
15
15
15
10
15

The ears were evaluated as normal and no pertinent defects were 
noted.

The Veteran filed a claim of service connection for hearing loss 
disability in August 2008.  He stated that he had had problems 
with his hearing since working on aircraft, including the F4 
fighter jets and C130 transports at full throttle on the 
flightline in service. 

Post service, a Workers Compensation Records Release report dated 
in January 2006 contains an injury report in which the Veteran 
wrote that he had slipped on ice that day, fallen backwards and 
struck his head on concrete.  Subsequent private clinical records 
dated in 2006 indicate that the appellant underwent diagnostic 
work-up for head injury with complaints of headaches.  In April 
2006, it was recorded that "he does report, however, some 
ringing in his ears, bilaterally, which is new."  An assessment 
of post concussion syndrome was rendered at that time.  

The Veteran was afforded a VA audiology examination and 
audiometric evaluation for compensation and pension purposes in 
October 2008.  He reported bilateral hearing loss and constant 
tinnitus.  History of significant military noise exposure from 
aircraft and hydraulic engines, but denied post service noise 
exposure.  A physical examination was performed.  It was reported 
that the claims folder was reviewed.  



On audiometric evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
00
10
30
LEFT
10
10
00
40
35

The speech discrimination score was 94 percent, bilaterally. 

Following examination, the examiner noted that the claims folder 
had revealed normal hearing acuity on service entrance and 
separation from service.  It was therefore concluded that current 
hearing loss and tinnitus were less likely than not than not 
related to military noise exposure.  

In correspondence dated in August 2008, the Veteran related that 
he had had problems with his hearing since working on aircraft in 
service, including F4 fighter jets and C130 transports operating 
at full throttle on the flightline. 

Post service, a Workers Compensation Records Release report dated 
in January 2006 documented an injury in which the Veteran had 
written that he had slipped on ice that day, fallen backwards 
onto his back and struck his head on concrete.  Subsequent 
private clinical records dated in 2006 indicate that the 
appellant underwent diagnostic work-up for back and head injuries 
and complaints of headaches.  In April 2006, it was recorded that 
"he does report, however, some ringing in his ears, bilaterally, 
which is new."  An assessment of post concussion syndrome was 
rendered at that time.  

A claim for service connection for tinnitus was received in 
August 2009.

A VA audiology report dated in July 2009 is of record.  It was 
reported that the Veteran's audiologic history included a gradual 
decline in speech understanding while in difficult listening 
environments.  He denied perceiving any significant loss of 
hearing.  It was noted that history was positive for military, 
recreational and occupational noise exposure.  The appellant 
stated that he had constant bilateral tinnitus.  

Audiogram findings at that time showed approximate puretone 
thresholds in decibels as follows:-




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
25
LEFT
20
20
20
20
30

Following evaluation, including an audiogram, the examiner stated 
that puretone thresholds were essentially within the normal range 
across all frequencies tested.  Word recognition scores were 
shown to be 92 percent and 96 percent and were described as 
excellent.  It was found that he was not a candidate for 
amplification at that time.  

Received at the Board in August 2010 was a clinical report from 
J. Hartze, Au.D., noting that the Veteran had sought a 
professional opinion regarding his tinnitus.  Pertinent history 
of duty as a hydraulics mechanic performing testing on aircraft 
running at full throttle was recited.  The appellant reported 
that he wore earmuffs but did not think they helped much since he 
was positioned six inches from the engine.  He reported engaging 
in testing three times a week for two to three hours per day.  He 
related that he had weapons qualifications that included firing 
M16s with hearing protection.  The Veteran stated that he had had 
tinnitus 'forever', probably since he was 20 years old, which was 
constant in both ears.  He said that he had done some hunting and 
shooting without hearing protection, but had not fired a rifle in 
10 years.  He denied noise exposure from heavy equipment, power 
tools, music or any other excessively loud sounds.  He denied 
medical problems with his ears.  Following examination, the 
examiner stated that based on the information obtained from the 
Veteran, "in my professional opinion, it is at least as likely 
as not that the onset of his constant, bilateral tinnitus 
occurred during his time in the service and is connected to the 
noise exposure as an aircraft mechanic."



Legal Analysis

Tinnitus

The Veteran has appealed the denial of service connection for 
tinnitus.  He maintains that he developed ringing of the ears as 
the result of excessive noise exposure from heavy-duty aircraft 
on the flightline in service, and that such started in service.

The Veteran's DD form 214 reflects a military occupational 
specialty of air conditioning/hydraulics/pneumatics mechanic.  
Service treatment records indicate that his duties in service 
also encompassed crewmember/air controlman, and/or jet 
mechanic/hydraulicsman.

In view of such, the Board finds that the Veteran's statements 
concerning in-service noise exposure are credible when viewed in 
conjunction with the available evidence and are consistent with 
his occupation and history of noise exposure.  Given this factual 
background, exposure to hazardous levels of noise is found to be 
consistent with the circumstances of his service. See 38 U.S.C.A. 
§ 1154(a) West 2002 & Supp. (2010).  Accordingly, in-service 
exposure to noise is conceded.  However, this does not in and of 
itself enable a grant of service connection.  Rather, the 
evidence must demonstrate that current tinnitus disability is 
related to such service.  After reviewing the evidence pertaining 
to the claim in its entirety, the Board concludes that service 
connection for tinnitus is not warranted.

Despite a military occupational specialty in which it may be 
conceded that the Veteran may have been exposed to noise, his 
service treatment records are not indicative of any complaints or 
references to ringing of the ears, to include on discharge 
examination in 1977.  The appellant specifically denied any ear 
trouble on service separation examination in September 1977.  
Post service, there is no reference or indication of tinnitus 
until after a work-related head injury in January 2006.  During 
ensuing treatment, the examiner reported the "new" onset of 
tinnitus in April 2006.  

The Board has carefully considered the appellant's lay 
statements, history and testimony in this regard.  Lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation. 
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report 
that he notices tinnitus as such comes to him through one of his 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board has considered the lay evidence in this case and finds 
that the Veteran is competent to report prior symptoms and state 
that he has had ringing of the ears since service.  Lay evidence 
must be considered when a Veteran seeks disability benefits.  38 
C.F.R. § 3.307(b) (2010) clearly states that the factual basis 
for proving the existence of a chronic disease may be established 
by medical evidence, competent lay evidence or both.  In this 
instance, the Veteran's lay assertion of onset of tinnitus in 
service and continuing since that time has been affirmed in the 
August 2010 clinical report from J. Hartze, Au.D.  Contrarily, on 
VA audiology examination in October 2008, the examiner opined 
that it was less likely than not that tinnitus was related to 
noise exposure in service.

Here, the Board is presented with a substantial conflict in 
evidence.  When there is a difference in medical opinion, as 
there is in this case, it is the Board's responsibility to weigh 
the credibility of the evidence of record. Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992)).  While the Board may not reject a medical 
opinion based on its own medical judgment (See Obert v. Brown, 5 
Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)), it has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence." Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board is obligated 
under 38 U.S.C.A. § 7104(d) (West 2002 & Supp. 2010) to analyze 
the credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the Veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 
52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  

The Board points out that while the appellant claims ringing of 
the ears since service, private clinical records document new 
onset of tinnitus in 2006.  This was clearly noted to be new 
complaint at that time.  This fact does not appear to have been 
divulged to Dr. Hartze.  This evidence stands in stark contrast 
to and clearly refutes statements and testimony provided by the 
Veteran to the effect that he has had ringing of the ears since 
service, which is the factual scenario provided to Dr. Hartze.  

There is no evidence in the record prior to April 2006 that 
indicates that the Veteran had tinnitus, to include the service 
discharge examination.  The Veteran was shown to have filed a 
claim for his feet in 1978 and did not indicate any problem with 
ringing of the ears.  He was afforded a VA examination in 1982 
and did not report any problem with tinnitus.  As noted 
previously, there is nothing in the record which refers to 
tinnitus until the new complaint in January 2006.  The Board thus 
finds the April 2006 account of the new onset of tinnitus to be 
more probative because it is more consistent with the service 
records, the Veteran's specific denial of ear trouble on 
separation examination in September 1977, the complete absence 
any evidence of tinnitus for many years after service, the 
clearly documented report of new onset in 2006, and his statement 
against interest subsequent to head trauma.  The Veteran's 
account of continuous tinnitus from service is less probative and 
less credible to establish a lay nexus to service in view of the 
above.  In this regard, the Board concludes that the Veteran has 
not been a reliable historian, and that his later accounts and 
testimony in this regard are self-serving and are inconsistent 
with prior statements and clinical evidence in the record.  

In light of the above, the Board finds that Dr. Hartze's August 
2010 opinion relating tinnitus to service based on lay account is 
not probative.  This is because it is based on the appellant's 
own reported history of tinnitus since service that is not 
credible.  A medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Dr. Hartze's opinion that is based on lay history does 
not become competent clinical evidence merely because the 
transcriber is a medical professional because the Veteran is not 
a credible historian. See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As such, Dr. Hartze's opinion is not reliable or 
persuasive.  The Board thus finds that the VA examiner's October 
2008 opinion following review of the record is far more reliable 
because it is untainted by a faulty factual predicate. See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  It therefore constitutes 
negative evidence.

In sum, an assertion or testimony of chronicity and continuity is 
not credible in light of the inconsistent history and the prior 
statements against interest, to include at separation and on 
subsequent treatment in April 2006.  Therefore, when considering 
the entirety of the evidence of record, the Board finds that 
there is neither inservice chronicity nor continuity of 
symptomatology of the claimed tinnitus . See 38 C.F.R. § 3.303.  

Under the circumstances, the Board finds that the preponderance 
of the evidence is against a grant of service connection for 
tinnitus. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  Accordingly, the claim is denied.

Bilateral hearing loss disability.

The Board observes that despite a military occupational specialty 
in which it may be conceded that the Veteran may have been 
exposed to noise, his service treatment records are not 
indicative of any complaints or references to hearing impairment.  
Hearing was entirely within normal limits on service discharge 
audiogram evaluation in 1977.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of 
Appeals for Veterans Claims observed that the threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  The regulation operates to 
establish when a measured hearing loss is a "disability" for 
which compensation may be paid, provided that other requirements 
for service connection are otherwise met under 38 U.S.C.A. 
§ 1110. Hensley v. Brown, 5 Vet .App. 155, 159 (1993).  
Therefore, given that Veteran had a puretone threshold of 40 in 
the left ear on VA examination in 2008, and a speech 
discrimination score of 92 percent on VA audiology evaluation in 
2009, the Board concedes that the appellant has established a 
current hearing loss disability in accordance with VA regulation 
during the appeal period. See 38 C.F.R. § 3.385.  

The Board notes, however, that documentation of hearing loss 
disability as defined by VA standards was not indicated until at 
least 2008 for the left ear, and 2009 for the right.  In both 
cases, this is more than 20 years after discharge from active 
duty, and no medically sound basis has been presented attributing 
such disability to service.  Significantly, the 2008 VA examiner 
specifically stated that it was less likely than not that any 
current hearing loss was related to service, given the normal 
separation examination.  Therefore, the defect in the Veteran's 
claim is a lack of probative evidence of a nexus to service.  

The Board has carefully considered the appellant's lay statements 
and history as to the onset of hearing loss disability.  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A layman is 
competent to report that he notices hearing loss as such comes to 
him through one of his senses. See Layno v. Brown, 6 Vet. App 
465, 470 (1994).

The Board does not dispute the Veteran's account and testimony of 
loud noise exposure during active duty.  However, to the extent 
that he may now be claiming chronicity and/or continuity of 
symptomatology since service, his assertions are less reliable 
than the normal separation examination, the denial of any ear 
problems at separation, and no documentation of more than very 
slight hearing loss for many years after discharge from service.  
Moreover, on VA audiology evaluation in July 2009, the examiner 
noted that the Veteran admitted to post service recreational and 
occupational noise exposure.  Such factors militate against a 
finding that current hearing impairment is related to service.

In this instance, the Board concludes that the Veteran's 
assertions are less credible than the contemporaneous records. 
See Buchanan v. Nicholson, 451 F3d 1331 (2006).  The Board finds 
that the appellant has not been a reliable historian and that his 
account of hearing loss solely due to in-service noise exposure 
is not credible.  In sum, an assertion of chronicity and 
continuity is not credible in light of the inconsistent history, 
and the statements against interest, to include at separation and 
on VA audiology evaluation in 2009.  Therefore, when considering 
the entirety of the evidence of record, the Board finds that 
there is neither inservice chronicity nor continuity of 
symptomatology of the claimed hearing loss disability, and 
service connection for such must be denied. See 38 C.F.R. 
§ 3.303.

2.  Service connection for lung/respiratory disability, including 
bronchitis.

Factual Background

Service treatment records reflect that the Veteran was seen in 
July 1976 with a four to five day history of corzya and sore 
throat.  The pharynx was red and injected.  An assessment of 
pharyngitis/corzya was rendered.  Medication was prescribed.  In 
November 1976, the appellant was treated for complaints of chest 
and sinus congestion of three days' duration.  He had a 
productive greenish cough.  Following examination, an assessment 
of viral upper respiratory infection was rendered for which 
medication was prescribed.  When examined in September 1977 for 
discharge from active duty, the Veteran denied asthma, shortness 
of breath, pain or pressure in chest, and chronic cough.  A chest 
X-ray was within normal limits.  The lungs and chest were 
evaluated as normal.  

The Veteran filed a claim for service connection for a 
respiratory/lung disorder in August 2008, and stated that he had 
had such disability since chemical training in boot camp when 
went into a gas chamber with a faulty mask that had no filter.  

The Veteran was seen at St. Luke Community Healthcare Network in 
April 2006 with complaints of a three-day history of cough, 
wheezing and increasing shortness of breath with some fevers and 
chills.  On respiratory examination, he had decreased breath 
sounds, bilaterally, with expiratory wheezes throughout without 
rhonchi.  He was given a DuoNeb treatment and oxygen saturation 
remained about 94 percent.  An X-ray of the lungs was obtained 
that showed a patchy infiltrate bilaterally.  An assessment of 
pneumonia was rendered.  

Outpatient private clinical records dating from April 2006 
reflect that the Veteran's lungs were clear to auscultation in 
all fields.  A chest X-ray of the lungs in April 2006 for 
complaints of pulmonary congestion and cough was interpreted as 
showing normal pulmonary vasculature and lungs clear of 
infiltrates.  An impression was rendered of mild senile 
emphysematous configuration of the chest with flattened 
hemidiaphragm and increased AP diameter.  A clinic note dated in 
May 2006 showed that the Veteran complained of stuffy, runny 
nose.  It noted that he had had pneumonia one month before.  An 
assessment of allergic rhinitis was rendered for which he was 
prescribed Allegra and Phenergan with codeine.  In September 
2006, the lungs were clear to auscultation in all fields.  The 
Veteran was seen on two occasions in April 2007 for symptoms that 
included sore throat, stuffy runny nose, productive cough, 
fatigue, headache, fever, chills, and postnasal drip, etc.  
Diagnoses of bronchitis, and asthmatic bronchitis were rendered.  
In February 2008, the lungs were clear to auscultation in all 
fields.  The Veteran was seen in May 2008 for symptoms, including 
productive cough, sore throat, and congestion assessed as 
bronchitis.  

VA outpatient clinic records reflect that the appellant's lungs 
were clear to auscultation and percussion with no rales or 
rhonchi in October 2008.  It was noted that he requested a 
"pneumonia shot" as he stated that he tended to get chest 
infection and pneumonia.  He related that he had had some morning 
and afternoon coughing for some time that was annoying.  He 
denied a history of asthma.  In April 2009, the lungs were clear 
to auscultation and percussion.  There was a rare wheeze but no 
rales.  He reported a history of some shortness of breath and 
wheezing since being exposed to "gas chamber" fumes using a 
mask without a filter.  It was noted that he used an inhaler and 
had an asthma component.  In July 2009, he said he developed 
throat damage from time in the gas chamber using a mask with had 
no filter, and was treated for possible pneumonia.

The Veteran was afforded a VA lung examination for compensation 
and pension purposes in April 2010.  He reported that he had 
onset of symptoms that included shortness of breath, wheezing, 
and a burning sensation in the lungs in his second phase of boot 
camp.  The appellant stated that he thought the gas was called 
'CN" or 'CS' and that it was a respiratory irritant.  He said 
that he was exposed for four to five minutes wearing a mask that 
had no filter in it and developed tearing, mucus production, 
difficulty breathing and panic.  The Veteran related that he was 
sent to sickbay with complaints of heavy congestion in the lungs 
with a burning sensation and sore throat but did not stay 
overnight.  He said he was treated with throat lozenges.  He 
denied light duty or a profile at the time and denied further 
complaints of breathing difficulties during service.  The Veteran 
stated that since service, he had had worsening shortness of 
breath, and bronchitis or pneumonia every spring or fall.  A 
comprehensive lung and respiratory physical examination was 
performed and X-rays were reviewed.  Following examination, 
impressions were rendered of changes consistent with chronic 
obstructive pulmonary disease, and mild diffuse pleural 
thickening.  The examiner stated that the Veteran claimed he was 
exposed to gas in a chamber exercise due to a faulty gas mask but 
that review of the claims file failed to show documented evidence 
for this injury, evidence of treatment, complaints of difficulty 
breathing or other symptoms of a lung condition while on active 
duty.  It was reported that there was one treatment documented 
for acute respiratory infection that was treated conservatively 
and was without documented residuals.  

The examiner subsequently provided a detailed discussion and 
extensive analysis from researched sources of the ramifications 
of exposure to certain types of gases and their toxicity, 
including CN and CS, in conjunction with the clinical history as 
reported by the Veteran.  It was found that there was no 
objective evidence of record to substantiate the claimed 
exposure, or evidence that showed any residuals of such exposure.  
It was determined that there was no clinical or diagnostic 
evidence to indicate that the Veteran had a chronic lung 
condition that was related to his reported history of pneumonia.  
The examiner added that after careful review of the claims file, 
medical records, review of the current radiographic evidence, 
review of the results of pulmonary function tests and the current 
medical literature regarding CN and CS gases and their toxicity, 
it was her opinion that the Veteran's current lung condition, 
without evidence for residuals or sequelae, was less likely than 
not related to the alleged four to five minutes exposure to gas 
in 1977.  The examiner further added that based on the medical 
evidence, and her professional training and experience, the 
current chronic obstructive pulmonary condition was less likely 
than not consistent with long-term residuals of exposure to CS 
gas for a four to five minute period in a gas chamber more than 
30 years before.   

Received in August 2010 was internet-retrieved research regarding 
the makeup, effects, and toxicity of CS gas.  It was noted that 
it was tested secretly at Porton Down in Wiltshire, England in 
the 1950s and 1960s, was first used on animals and subsequently 
on British Army servicemen volunteers.

Legal Analysis

The Veteran relates current respiratory/lung disability to 
exposure to chemical fumes in a gas chamber exercise during basic 
training.  The Board notes however, that although he was seen on 
two occasions in 1976 for upper respiratory symptoms, no history 
pertaining to exposure to gases were recorded at either time.  It 
appears that the pharyngitis/corzya and upper respiratory 
infections diagnosed on those occasions resolved with treatment 
as is no indication that he sought or received further medical 
attention in this regard.  Rather, the September 1977 examination 
disclosed that the nose, sinuses, throat, lungs and chest were 
normal.  Similarly, he denied a history of asthma, shortness of 
breath, a chronic cough and pain or pressure in his chest.  The 
post service record first documents lung/respiratory disorders 
variously diagnosed as emphysematous changes, pneumonia, 
bronchitis, allergic rhinitis, asthmatic bronchitis, and chronic 
obstructive pulmonary disease beginning in 2006.  However, there 
is nothing credible in the post service clinical record which 
indicates that the Veteran had respiratory or lung disability 
related to service.  The Board points out that he specifically 
denied asthma, shortness of breath, pain or pressure in chest, 
and chronic cough at separation from service and a chest X-ray 
was within normal limits.  There is no reliable post service 
showing of any continuity of reported in-service respiratory 
symptoms traceable to active duty.  The Board observes that when 
the appellant was being treated for lung and/or respiratory 
symptomatology between 2006 and 2008, he did not refer to any 
similar symptoms in service, nor did he provide any history of 
exposure to gases therein.  The Board thus finds that the normal 
separation examination, his specific denial of any respiratory or 
lung symptoms at discharge, a normal chest X-ray, as well as the 
almost 30-year lapse between service discharge and treatment for 
lung and/or respiratory disabilities militate against a finding 
that the Veteran's assertions of continuity of symptomatology are 
credible.  The Veteran's remote assertions of chronic symptoms in 
service and continuity conflict with his specific denials at 
service discharge in 1977.  In view of such, he not found to be a 
reliable historian.

The Board recognizes that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. Wilson 
v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  

The Board has carefully considered the lay statements and 
history.  Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that he or she notices symptoms as such come 
through one of the senses. See Layno v. Brown, 6 Vet. App 465, 
470 (1994).  

The Board has considered the lay evidence in this case and finds 
that the Veteran is competent to report symptoms and state that 
he has had a respiratory or lung disorder since service.  Lay 
evidence must be considered when a Veteran seeks disability 
benefits.  Nothing in the regulatory or statutory provisions 
noted above requires both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself. See Buchanan v. Nicholson, 451 F.3d 
1331 (2006). 

The Board is fully aware that the appellant presented testimony 
regarding onset, and in 2009 reported to a medical professional 
that there had been a history relating to inhaling fumes while in 
service.  However, the appellant has not been a consistent 
historian.  His 2009 statements post date the claim and is self-
serving.  In addition, the 2009 report is inconsistent with the 
2006 evidence referencing recent (three days) onset.  The 2009 
report is also inconsistent with his specific denial of pertinent 
history in 1977.  The Board thus finds that he is an inconsistent 
historian and that the reports of inservice onset, to include his 
testimony, are not credible.  We find that his specific denial of 
relevant history in 1977 and his initial report for treatment 
purposes to be far more probative as to onset.  

In this case, the Board finds that the Veteran's normal 
separation examination, the contemporaneous denials of all 
lung/respiratory symptoms, and a normal chest X-ray are far more 
probative than remote statements of in-service onset and 
continuity.  The Board concludes that the Veteran has not been a 
reliable historian and that his later accounts, history and 
testimony in this regard are self-serving and not credible.  
Therefore, when considering the entirety of the evidence of 
record, the Board finds that there is neither inservice 
chronicity nor continuity of symptomatology of the claimed 
inservice lung/respiratory injury from exposure to toxic gas in 
service. See 38 C.F.R. § 3.303.

Moreover, when examined for VA compensation purposes in April 
2010, after a thorough review of the clinical record and 
findings, as well as pertinent epidemiological data, the examiner 
provided a discursive overview of the evidence in concluding that 
the Veteran did not have any current residuals of the claimed 
inservice toxic gas exposure.  It was also found that there was 
not clinical or diagnostic evidence to indicate that the Veteran 
had a chronic lung condition that was related to his reported 
history of pneumonia in service.  The examiner opined that the 
Veteran's current lung condition was less likely than not 
consistent with any long-term residuals of exposure to gas in 
1977.  This opinion was based on an extensively supported factual 
predicate, is far more reliable, and constitutes negative 
evidence.  

Additionally, the internet-retrieved literature submitted by the 
Veteran does not show that CS was tested on American soldiers.  
Moreover, it was indicated that while there were many immediate 
reactions from exposure to the gas, "Almost all of the immediate 
effects wear off in a matter of minutes."  This statement 
bolsters the VA examiner's conclusion that the Veteran does not 
have any current residuals of inservice gas exposure.  This also 
constitutes negative evidence against his claim in this regard.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current respiratory/lung disorder is related to service, or to 
any incident therein.  The Board thus finds that the 
preponderance of the evidence is against the claim and service 
connection for lung/respiratory disability, including bronchitis, 
must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

3.  Increased rating for bilateral pes planus.

The Veteran presented testimony on personal hearing in June 2010 
to the effect that the service-connected pes planus was more 
disabling than reflected by the currently assigned disability 
rating and warranted a higher rating.

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life and is based, as far as 
practicable, on average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2010).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
4.3 (2010).

The veteran's entire history is reviewed when making disability 
evaluations. See generally 38 C.F.R. 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Bilateral pes planus is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2010).  A 30 percent rating is warranted 
for severe symptoms, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use, 
accentuated indications of swelling on use, or characteristic 
callosities.  A 50 percent rating is warranted for pronounced 
symptoms, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo-Achillis on manipulation, and not improved by 
orthopedic shoes or appliances. Id.

In addition to the applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45 (2010), VA is required to consider whether an 
increased evaluation could be assigned on the basis of functional 
loss due to pain or weakness to the extent that any such symptoms 
are supported by adequate pathology.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion. Johnson v. Brown, 9 
Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of disability 
and painful, unstable, or malaligned joints due to healed injury 
as entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59 (2010).

Factual Background

VA outpatient clinical records reflect that the Veteran was seen 
in June 2006 with complaints of worsening foot pain.  He said he 
had not seen a podiatrist.  In March 2007, he underwent podiatry 
clinic consultation where it was observed that he had painful 
spots on the bottoms of both feet and painful calluses for years.  
The appellant was described as having marked pes planus 
bilaterally but no palpable spurring or other lesions.  His feet 
were debrided and orthotics were issued.  Following examination, 
diagnoses of metatarsalgia, pes planus, and porokeratosis were 
rendered.  

The Veteran was afforded a VA examination of the feet for 
compensation purposes in October 2008.  Current complaints 
included constant pain on the outside of the feet, across the top 
of the feet and along the plantar surface that was described as 
throbbing.  Pain was rated two on a ten scale with flare-ups to 
9/10.  The Veteran stated that he had flare-ups on a daily basis 
that lasted approximately 45 minutes.  He related that the 
precipitating factor for such was any type of weight-bearing 
activity.  He said that walking was limited to two to three 
blocks, and that standing was essentially limited to five 
minutes.  The appellant denied limitations sitting or driving.  
He stated that he used a cane to assist in ambulation 50 percent 
of the time, and treated foot pain with aspirin.  He said he had 
a prescription for back pain that was also helpful for the feet.  
It was reported that other alleviating factors for foot pain were 
cutting off the calluses on the bottom of the feet.  He denied 
infections, injury or surgery regarding the feet.  It was noted 
that he was able to walk/transfer and perform all activities of 
daily living.  The Veteran indicated that he continued to be 
employed at the Post Office and had been given a desk job because 
he could not walk a route, or stand and sort mail more than 30 
minutes.  He reported that because of the foot condition, he 
could no longer hunt, dance, hike or run.  He related that he was 
limited to 30 minutes when he worked on cars.  

On examination, the Veteran was observed to morbidly obese with 
altered gait.  Posture was erect and balance steady without the 
use of ambulatory aids or braces.  He sat at ease during the 
interview.  Weightbearing and non-weightbearing alignment of the 
Achilles tendons was medial.  There was no evidence of functional 
loss of any toes.  There was objective evidence of a depressed 
arch with weightbearing: right - five degrees and left - zero 
degrees.  There was objective evidence of slight arch with non-
weightbearing: right - fifteen degrees and left - five degrees.  
Alignment of the Achilles tendon was medial with no pain on 
manipulation.  The forefoot and mid foot were in valgus that was 
not correctible.  There was hallux valgus with lateral deviation 
of the great toes.  The first toes did not overlap the second 
toe.  There was no evidence of bursal formation over the head of 
the first metatarsalphalangeal joints.  There were no 
callosities, breakdown or unusual shoe wear pattern that would 
indicate abnormal weightbearing.  No hammertoes, pes cavus, 
clawfoot or other deformity was observed.  Extensive studies 
involving reflexes, strength and range of motion studies of the 
feet were performed.  The examiner stated that heel, toe, and 
tandem walk demonstrated good coordination, but poor balance.  
The Veteran was unable to stand on one leg while doing shallow 
knee bends without loss of balance.  There was no evidence of 
abnormal posture while standing, squatting, on supination, 
pronation and rising on toes and heels.  The examiner also found 
that there was no objective evidence of painful motion.  There 
was tenderness to palpation over the metatarsal bones, 
bilaterally.  There was no objective evidence of edema, 
instability or weakness.  X-rays were performed that were 
interpreted as showing a right calcaneal spur.  Following 
examination, an assessment of bilateral pes planus was rendered.  
The examiner commented that the clinical evidence revealed full 
range of motion of the feet with no objective evidence of painful 
motion.  The Veteran had depressed arches with weight-bearing, 
tenderness to palpation along the metatarsal bones, but no 
objective indication of pain, fatigue, weakness, lack of 
endurance or incoordination that further limited the range of 
motion or function after repetition.

By rating action dated in May 2009, the 10 percent rating for pes 
planus was increased to 30 percent, effective from March 2007.

A VA outpatient clinic note dated in July 2009 indicated that the 
Veteran was exercising and walking more - up to four miles 
recently.  He continued to report bilateral foot pain and stated 
that orthotics had not been helpful over four months.  

The Veteran was afforded a VA compensation and pension 
examination of the feet in February 2010.  He reported that his 
symptoms had gotten worse and that he currently had intermittent 
throbbing sharp pain located along the plantar surface of the 
feet and along the fifth metatarsal bone.  He said that he had 
pain on a daily basis that lasted about 12 hours, and that 
aggravating factors included stepping on a stone or rock or 
walking on uneven ground.  The appellant related that his walking 
and standing were limited to 10 to 15 minutes.  He indicated that 
there had been no improvement in foot symptoms since being issued 
orthotics in 2009 although he wore them all the time.  The 
Veteran related that prior to being laid off in December 2009, 
his employer had allowed him to sit at his workstation.  He said 
he had missed one day per week of work over the past year due to 
foot pain.  

On examination, the Veteran was observed to have even gait.  
Posture was erect and balance steady with use of a cane in the 
right hand.  The feet appeared to be swollen and that was non-
pitting edema of the ankles, bilaterally.  There was no evidence 
of deformity or scars of the feet.  There was evidence of shaved 
down calluses over the plantar surface of the 5th 
metatarsalphalangeal joints.  There was no evidence of functional 
loss of the toes.  Extensive studies involving reflexes, strength 
and range of motion studies of the feet were performed.  The 
examiner essentially obtained the same findings as those noted on 
prior examination in 2008.  It was added on this occasion that 
there was no evidence of ankylosis, malalignment, drainage, 
locking, or tenderness to palpation.  

Following examination, an assessment of bilateral pes planus was 
rendered.  It was noted that the Veteran reported a worsening 
condition and that the clinical evidence indicated slight arch 
non-weighbearing and depressed arch in weightbearing.  There was 
evidence of callus buildup at the plantar surface of the fifth 
metatarsalphalangeal joints, bilaterally, but no evidence of 
tenderness to palpation along the plantar fascia or other areas 
of the foot.  It was reported that the clinical evidence showed 
full range of motion, strength, and functioning of the feet and 
ankles, bilaterally, without objective evidence of pain.  It was 
noted that there was no objective indication of pain, fatigue, 
weakness, lack of endurance or incoordination that further 
limited the range of motion or function after repetitive use.  
The examiner stated that current radiology report confirmed 
bilateral calcaneal spurs, as well as mild degenerative changes 
in the foot of late onset that was a separate condition not 
related to flat feet, and not a known sequela or residual of flat 
feet.  

Legal Analysis

After a careful review of the evidence, the Board finds that the 
evidence as a whole demonstrates that the Veteran's symptoms are 
adequately contemplated by the currently assigned 30 percent 
rating for pes planus, and that the criteria for a 50 percent 
evaluation or higher are not met.  The 2008 and 2010 VA 
examinations taken together disclose that pes planus is 
manifested by complaints of pain, some tenderness, swelling, 
recurring calluses, non-correctible forefoot and mid foot in 
valgus, and hallux valgus with lateral deviation of the great 
toes.  The Veteran contends that his symptoms are not alleviated 
by orthotics to any extent.  

The Board observes that although pes planus has been described as 
marked, neither of the most recent examinations in this regard 
has disclosed deformity, pain on manipulation of the feet, marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement, or any spasm of the tendo-
Achillis on manipulation.  The examiner has indicated that 
weightbearing is essentially normal although with some depressed 
arches, and that the clinical evidence shows full range of 
motion, strength, and functioning of the feet and ankles, 
bilaterally, without objective evidence of pain.  There is no 
breakdown or unusual shoe wear pattern that would indicate 
abnormal weightbearing.  No hammertoes, pes cavus, clawfoot or 
other deformity has been observed.  Although the Veteran has 
complained of a great deal of pain, the Board finds that the most 
persuasive evidence is the most recent examinations which 
indicate no more than severe symptoms associated with pes planus.

The Board is required to consider the effect of pain and weakness 
when rating a disability of the musculoskeletal system. 38 C.F.R. 
§§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this respect, the clinical evidence shows that there is no 
objective indication of painful motion, fatigue, weakness, lack 
of endurance, instability or incoordination that further limit 
range of motion or function after repetitive use.  While the 
Veteran has complaints of pain resulting in functional loss, the 
objective findings do not reflect pronounced impairment and no 
more than severe disability is demonstrated.  The Board finds 
that any and all symptoms the Veteran perceives as resulting in 
functional loss are adequately contemplated by the 30 percent 
disability evaluation currently in effect.  In this regard, the 
Board observes that although he reported on examination that he 
was unable to stand or walk for less than 10 to 15 minutes, a VA 
outpatient record dated in July 2009 clearly indicated that he 
was exercising more and had walked up to four miles recently.  
This statement against interest clearly refutes his claim of more 
substantial disability attributable to pes planus.  

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic code 
but has determined that the most appropriate criteria for rating 
the service-connected foot disability is for flat feet.  No 
reasonable basis exists for assigning a higher rating under any 
other diagnostic code.  As noted previously, the Veteran does not 
have claw foot, hammertoes, or indications of malunion or 
nonunion of the tarsal or metatarsal bones.  Therefore, 
consideration of Diagnostic Codes 5278, 5282, or 5283 are not 
warranted.

The Board is cognizant that a layperson is competent to describe 
symptoms as such come to him through the senses. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can 
assert that the symptoms associated with bilateral pes planus are 
worse.  The Federal Circuit has held that lay assertion is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  However, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence. 
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  To the extent that the 
appellant asserts his service-connected bilateral pes planus is 
more severely disabling, the Board points out that the findings 
on the 2008 and 2010 VA medical examinations, and the lack of 
other contemporaneous evidence indicating more substantial foot 
pathology do not establish that the Veteran has more severe 
disability in this regard.  In view of such, the Board finds that 
the VA examiners' findings and opinions are more credible and 
probative.

Finally, the potential application of extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1) (2010) for bilateral 
pes planus must be addressed.  In this regard, the Board notes 
that there has been no showing by the Veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of hospitalization.  
It is found that the rating that has been assigned is precisely 
that contemplated for this disability. See Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board thus concludes that the Veteran has 
not demonstrated, and the record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the criteria for 
referral for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, after a thorough review of all evidence, the Board 
finds that the preponderance of the evidence is against the claim 
for a higher rating for pes planus.  As such, the benefit of the 
doubt doctrine is not applicable and the claim is denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 
(1990).


ORDER

Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for lung/respiratory disability, including 
bronchitis, is denied. 

An increased rating for pes planus is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


